                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


JOSHUA RYAN SNYDER,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 3:18-1441

SOUTH CENTRAL REGIONAL JAIL;
WESTERN REGIONAL JAIL;
CORPORAL ROOP;
SGT. TONY;
OFFICER KING;
PRIME CARE; and
SGT. FRANKLIN,

                              Defendants.


                         MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendation for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of fact and

recommended that the Court grant Plaintiff’s Motion to Dismiss (ECF No. 6) and reassign the

instant civil action to the Charleston Division pursuant to the Standing Order for the assignment

and referral of civil actions and matters to Magistrate Judges. (ECF No. 3 at 2). Neither party has

filed objections to the Magistrate Judge=s findings and recommendation.1




       1
         The Proposed Findings and Recommendation was returned marked undeliverable. The
Clerk of Court has no current address for Plaintiff.
       Accordingly, the Court accepts and incorporates herein the findings and recommendation

of the Magistrate Judge and GRANTS Plaintiff’s Motion to Dismiss (ECF No. 6) and reassigns

the instant civil action to the Charleston Division pursuant to the Standing Order for the assignment

and referral of civil actions and matters to Magistrate Judges. (ECF No. 3 at 2), consistent with the

findings and recommendations.

       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.



                                              ENTER:          May 9, 2019




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




                                                -2-
